             Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 1 of 8



1    Seth Wiener (California State Bar No. 203747)
     LAW OFFICES OF SETH W. WIENER
2    609 Karina Court
     San Ramon, CA 94582
3    Telephone: (925) 487-5607
     Email: seth@sethwienerlaw.com
4
     Attorney for Specially Appearing Defendant
5    NEXLEVEL DIRECT LLC
6
                                    UNITED STATES DISTRICT COURT
7
                                  NORTHERN DISTRICT OF CALIFORNIA
8

9    DEBORAH SCHICK, individually and on behalf Case No.: 3:20-CV-00617-VC
     of all others similarly situated,
10                                              SPECIALLY APPEARING DEFENDANT
11                                  Plaintiff,  NEXLEVEL DIRECT LLC’S REPLY
                                                MEMORANDUM OF POINTS AND
12   v.                                         AUTHORITIES IN SUPPORT OF MOTION
                                                TO DISMISS FIRST AMENDED
13   CALIBER HOME LOANS, INC., NEXLEVEL COMPLAINT FOR INJUNCTION AND
     DIRECT LLC, DRIVING FORCE MEDIA,           DAMAGES PURSUANT TO FEDERAL RULE
14   AND BARRY GABSTER,                         OF CIVIL PROCEDURE 12(b)(2) AND
15                                              12(b)(6)
                                    Defendants.
16                                              Date: Thursday, November 12, 2020
                                                Time: 10:00 a.m.
17                                              Judge: Hon. Vince Chabbria
                                                Ctrm.: 4, 17th Floor
18
                                                        450 Golden Gate Avenue
19                                                      San Francisco, CA 94102

20

21

22

23

24

25

26

27

28
                                                          0
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
               Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 2 of 8



1    I.        INTRODUCTION
2              The Court should grant Specially Appearing Defendant NexLevel Direct LLC’s (“NexLevel”)
3    Motion to Dismiss Plaintiff Deborah Schick’s (“Plaintiff” or “Schick”) First Amended Complaint
4    pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction and pursuant to
5    Federal Rule of Civil Procedure 12(b)(6) for failure to state a cause of action. The Opposition does not
6    dispute that NexLevel is an out-of-state company, and has no jurisdictional contacts with California
7    that would render it subject to general jurisdiction here. NexLevel is also not subject to specific
8    jurisdiction as it did not make the alleged calls to Plaintiff. Further, the First Amended Complaint
9    does not state a cause of action against for violation of the Telephone Consumer Protection Act
10   (“TCPA”) against NexLevel, because it does not allege that NexLevel is directly or vicariously liable
11   for the alleged calls made by Driving Force Media (“DFM”).
12   II.       FACTS
13             The relevant facts to the instant Motion to Dismiss are set forth concisely in the Declaration of
14   Bill Borneman. (Doc. 71). They are:
15         •   NexLevel is an Illinois limited liability company with its principal place of business in
16             Washington, and it does not: (1) have a license to transact business in California; (2) have any
17             members resident in California; (3) employ anyone in California; (4) own real property in
18             California; (5) have an office in California; or (6) maintain a bank account in California.
19         •   NexLevel never made any calls to Plaintiff, nor did NexLevel direct Driving Force Media to do
20             so.
21         •   NexLevel did not supervise or direct the manner or means of any of the telephone calls made
22             by Driving Force Media.
23         •   NexLevel never authorized Driving Force Media to: (1) use an automated telephone dialing
24             system (“ATDS”); (2) make robocalls; or (3) call any phone numbers on the National Do Not
25             Call Registry.
26         •   NexLevel had no knowledge of Driving Force Media’s calling practices.
27   (Doc. 70-1, ¶¶ 2-6).
28
                                                          1
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
             Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 3 of 8



1            Plaintiff boldly claims that Mr. Borneman “is wrong” and that “NexLevel’s claims of
2    ignorance about DFM’s calling practices – from the original generation of the purported leads via
3    websites to the ultimate disposition of the telemarketing calls to those leads – are belied by the
4    documentary evidence.” (Doc. 73, pp. 2, 3). The so-called “documentary evidence” consists entirely
5    of documents produced by DFM (Doc. 73-3 – 73-20), and NexLevel objects to the admission of
6    Exhibits B to S of the Declaration of Edward A. Broderick in support of Opposition to NexLevel
7    Direct LLC’s Motion to Dismiss on the ground that the documents constitute hearsay. See Fed. R.
8    Evid. 801(c) (“‘Hearsay’ means a statement that: (1) the declarant does not make while testifying at
9    the current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in
10   the statement.”).
11           Even if the Court is inclined to consider the hearsay documents submitted by Plaintiff, they do
12   not refute any of the facts set forth in the Declaration of Bill Borneman. Indeed, the documents
13   buttress Mr. Borneman’s testimony that DFM was an independent contractor, and that “[i]mmediately
14   upon receiving notice of [Plaintiff’s] complaint, “NexLevel terminated its independent contractor
15   relationship with Driving Force Media.” (Doc. 70-1, ¶ 7). DFM’s discovery responses further provide
16   further confirmation that DFM was an independent contractor, inasmuch as “DFM acquired leads from
17   third parties,” “DFM provided live transfers of telephone calls to Caliber Home Loans,” and NexLevel
18   never transferred any calls to DFM. (Doc. 73-2, Responses to Interrogatories Nos. 3, 12, 20).
19           In light of the foregoing, it is understandable that Plaintiff did not allege in the First Amended
20   Complaint that NexLevel was vicariously liable for DFM’s alleged telemarketing calls, and instead
21   asserted that “Caliber Home Loans is liable for telemarketing calls placed by Driving Force Media to
22   generate leads for Caliber Home Loan.” (Doc. 52, ¶ 64).
23   III.    LEGAL ARGUMENT
24           A.      NexLevel Is Not Subject to Personal Jurisdiction in California
25           It is undisputed NexLevel is not subject to general jurisdiction in California. It is also
26   undisputed that NexLevel did not make the alleged calls to Plaintiff. As such, Plaintiff cannot meet
27   her burden of showing that NexLevel purposefully directed its activities toward California. See
28
                                                          2
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
             Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 4 of 8



1    Menichiello v. Ascend Funding LLC, 2017 U.S. Dist. LEXIS 142554, at *6. (C.D. Cal. Aug. 28, 2017)
2    (“the plaintiff bears the burden of making a prima facie showing that jurisdiction is appropriate.”).
3            Plaintiff does not dispute that NexLevel itself has no relevant jurisdictional contacts with
4    California, but argues that NexLevel is subject to specific personal jurisdiction in California because
5    its purported agent, DFM, is subject to jurisdiction here. (Doc. 73, p. 12). Specifically, Plaintiff
6    submits that “in TCPA cases, specific personal jurisdiction over an agent creates specific jurisdiction
7    over its principal.” (Id.) This exact argument was rejected in Menichiello.
8            In Menichiello, the plaintiff filed a putative TCPA class action against defendant Ascend
9    Funding, a cash advance company with its principal place of business in New York. Menichiello,
10   supra, 2017 U.S. Dist. LEXIS, at *1. Ascend Funding moved to dismiss for lack of personal
11   jurisdiction or, alternatively, for failure to state a claim upon which relief can be granted. Id. at *2.
12   The plaintiff did not dispute that Ascend Funding had no contacts with California, and instead
13   advanced the same argument that Schick does here, namely that it doesn’t matter who actually called
14   the plaintiff – whether Ascend Funding, or some other third-party acting on its behalf – as long as
15   plaintiff received in a call in California. Id. *8. The Menichello court rejected this notion, and
16   explained:
17                   Just a few terms ago, in Walden v. Fiore, 134 S. Ct. 1115, 188 L. Ed. 2d
             12 (2014), the Supreme Court unanimously reaffirmed an uncontroversial rule:
18           “Due process requires that a defendant be haled into court in a forum State based
             on his own affiliation with the State.” Id. at 1123 (emphasis added). Put simply,
19           an inquiry into personal jurisdiction is decidedly defendant focused. See id. at
             1122; Burger King, 471 U.S. at 475 (“Jurisdiction is proper ... where the contacts
20           proximately result from actions by the defendant himself that create a ‘substantial
             connection’ with the forum State.); Helicopteros Nacionales de Colombia, S.A. v.
21           Hall, 466 U.S. 408, 414 n.8, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984) (“Specific
             jurisdiction” is the exercise of “personal jurisdiction over a defendant in a suit
22           arising out of or related to the defendant’s contacts with the forum.”); Shaffer v.
             Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 53 L. Ed. 2d 683 (1977) (“[T]he
23           central concern of the inquiry into personal jurisdiction" [*9] is "the relationship
             among the defendant, the forum, and the litigation.”). Any other approach would
24           be both impermissible under binding precedent and inconsistent with the Due
             Process Clause’s focus on “the liberty of the nonresident defendant.” See Walden,
25           134 S. Ct. at 1125 n.9.
26                   With those essential principles, the Court concludes that the exercise of
             specific jurisdiction isn't appropriate under these circumstances. Menichiello
27           hasn’t discharged his burden of showing that Ascend Funding “purposefully
             direct[ed] [its] activities toward the forum state”” or that his claim “arise[s] out of
28           [Ascend Funding's] forum-related activities.” See Lake, 817 F.2d at 1421. Quite
                                                        3
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
               Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 5 of 8



1              to the contrary, Menichiello’s own declaration and opposition papers tend to
               show that it was some other third-party—not Ascend Funding—that reached out
2              and established contacts with California.
3    Id. at *8-*9. The same analysis applies here – NexLevel is not subject to specific jurisdiction in

4    California because it is not alleged to have reached out and established contacts with California, nor

5    did it.

6              Further, DFM’s actions cannot be attributed to NexLevel for jurisdictional purposes because

7    the First Amended Complaint does not allege any facts evidencing an agency relationship between

8    DFM and NexLevel. See Fishman v. Subway Franchisee Advertising Fund Trust, Ltd., 2019 U.S.

9    Dist. LEXIS 200710, at *9 (C.D. Cal. Nov. 18, 2019) (“For jurisdiction to attach on the basis of

10   agency, plaintiffs must allege a prima facie case for an agency relationship.”). In the absence of any

11   such factual allegations, there is no basis for the Court to subject NexLevel to personal jurisdiction in

12   California.

13             B.     The First Amended Complaint Fails to State a Cause of Action Against NexLevel

14             Since NexLevel is not subject to personal jurisdiction in California, the Court need not reach

15   the issue of whether the First Amended Complaint states a valid TCPA claim against NexLevel. (See

16   Menichiello, supra, 2017 U.S. Dist. LEXIS 142554, at *11-*12 (“The Court need not address Ascend

17   Funding’s alternative motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Instead, the

18   Court GRANTS the motion to dismiss for lack of personal jurisdiction.”). In any event, the Complaint

19   does not state a valid claim for a violation of the TCPA against NexLevel, as it does not allege that

20   NexLevel directly made a call to Schick, nor that NexLevel is vicariously liable for the calls allegedly

21   made to Schick by DFM.

22             The Opposition posits that “Schick has plausibly alleged … that NexLevel is vicariously liable

23   under theories of actual authority and ratification.” (Doc. 73, p. 6). The First Amended Complaint

24   does not, however, allege that NexLevel is vicariously liable for the calls made by DFM, and instead

25   alleges that “Caliber Home Loans is liable for telemarketing calls placed by Driving Force Media to

26   generate leads for Caliber Home Loans.” (Doc. 52, ¶ 64). While Plaintiff argues that it is sufficient

27   that it has alleged that “Caliber Home Loans controls the day-to-day activities of Driving Force

28   Media’s telemarketing through NexLevel Direct” (Doc. 52, ¶ 67), courts have routinely found that
                                                          4
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
             Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 6 of 8



1    such that “rote recitation of conclusory language … is not enough to show an agency relationship” in
2    granting motions to dismiss TCPA claims. See Freidman v. Massage Envy Franchising, LLC, 2013
3    U.S. Dist. LEXIS 84250, *8 (S.D. Cal. June 13, 2013); see also Canary v. Youngevity International,
4    Inc., 2019 U.S. Dist. LEXIS 46429, at *17-18 (N.D. Cal. Mar. 20, 2019) (granting motion to dismiss
5    TCPA claim where the plaintiff failed to “allege facts to show that the defendant controlled the
6    ‘manner and means’ of the call.”); Naiman v. TranzVia LLC, 2017 U.S. Dist. LEXIS 199131, *18
7    (N.D. Cal. Dec. 4, 2017) (granting motion to dismiss TCPA claim because “plaintiff has not pled a
8    single fact demonstrating that [defendant] actually had control over [caller] such that it can be held
9    vicariously liable for any of [caller’s] purported violations of the TCPA.”). The allegations in the First
10   Amended Complaint are insufficient to establish that DFM was NexLevel’s agent.
11           Further, there are no allegations in the First Amended Complaint that NexLevel ratified DFM’s
12   telemarketing activities. Plaintiff does not claim that NexLevel “had actual knowledge of [DFM’s]
13   allegedly unlawful calling practices or that it “‘had knowledge of facts that would have led a
14   reasonable person to investigate further.’” See Henderson v. United Student Aid Funds, Inc. 918 F.3d
15   1068, 1075 (9th Cir. 2019) (citation omitted). Nor could the First Amended Complaint be amended to
16   allege otherwise, in light of Borneman’s irrefutable testimony that “NexLevel terminated its
17   independent contractor relationship with Driving Force Media” on December 5, 2019, immediately
18   after learning of Schick’s complaint. (Doc. 70-1, ¶ 7; see also Doc. 73-17 (December 6, 2019 email
19   from Borneman to Driving Force Media stating that NexLevel “will need to hold any more leads” until
20   it receives “the back-up info on the DNC program” and information about processes taken by DFM “to
21   insure you are DNC compliant”)).
22           C.      Attorney’s Fees Are Unavailable Under the TCPA
23           Plaintiffs’ claim for attorneys’ fees must be dismissed because “the TCPA does not provide for
24   attorneys’ fees.” Friedman v. Everquote, Inc. 2016 U.S. Dist. LEXIS 189117, at *13 (C.D. eeCal. Oct.
25   31, 2016); see also Pascal v. Concentra, Inc., 2019 U.S. Dist. LEXIS 141400, at *10 (N.D. Cal. Aug.
26   20, 2019) (“It is undisputed that attorneys’ fees are unavailable under the TCPA …”). While Plaintiff
27   hypothesizes that she could seek to recover attorney’s fees under California Code of Civil Procedure
28
                                                          5
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
             Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 7 of 8



1    section 1021.5 (Doc. 73, p. 14), that argument is a red herring as the First Amended Complaint does
2    not seek attorney’s fees under that statute.
3            D.      The First Amended Complaint Should Be Dismissed With Prejudice as to
4                    NexLevel
5            The First Amended Complaint should be dismissed with prejudice as to NexLevel, since
6    Schick has “failed to establish that personal jurisdiction is proper over [NexLevel] in California,
7    despite having had ample time to conduct jurisdictional discovery and amend [her] allegations.” See
8    Freeney v. Bank of America Corp., 2016 U.S. Dist. LEXIS 194371, at *59 (C.D. Cal. Aug. 4, 2016)
9    (granting defendant’s motion to dismiss for lack of personal jurisdiction and dismissing the claims
10   against defendant with prejudice); see also U.S. Vestor, L.L.C. v. Biodata Info. Tech. AG, 290 F. Supp.
11   2d 1057, 1069 (N.D. Cal. 2003) (dismissing all causes of action against defendants with prejudice for
12   lack of personal jurisdiction).
13   IV.     CONCLUSION
14           NexLevel is not a California company, and has no relevant jurisdictional contacts with
15   California. It did not make the calls at issue, and is not vicariously liable for the calls. It should be
16   dismissed from this action with prejudice, rather than be required to defend an action concerning
17   alleged telemarking activity performed by the other defendants.
18

19   Dated: October 21, 2020                           LAW OFFICES OF SETH W. WIENER
20

21                                                     By: _____________________________
                                                       Seth W. Wiener
22                                                     Attorney for Defendant
                                                       NexLevel Direct LLC
23

24

25

26

27

28
                                                          6
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
             Case 3:20-cv-00617-VC Document 75 Filed 10/21/20 Page 8 of 8



1                                          CERTIFICATE OF SERVICE
2            I hereby certify that on October 21, 2020, I served the foregoing through the Court’s CM/ECF
3    system, which sent notice to all counsel of record.
4

5

6                                                      By: _____________________________
                                                       SETH W. WIENER
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          7
29   Reply Memorandum of Points and Authorities in support of Motion to Dismiss First Amended Complaint
30
